

	

		II

		109th CONGRESS

		1st Session

		S. 340

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2005

			Mr. Lugar introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To maintain the free flow of information to the public by

		  providing conditions for the federally compelled disclosure of information by

		  certain persons connected with the news media. 

	

	

		1.Short titleThis Act may be cited as the Free

			 Flow of Information Act of 2005.

		2.Conditions for

			 compelled disclosure

			(a)Conditions for

			 compelled disclosureNo

			 Federal entity may compel a covered person to testify or produce any document

			 in any proceeding or in connection with any issue arising under Federal law

			 unless a court determines by clear and convincing evidence, after providing

			 notice and an opportunity to be heard to the covered person—

				(1)that the entity

			 has unsuccessfully attempted to obtain such testimony or document from all

			 persons from which such testimony or document could reasonably be obtained

			 other than a covered person; and

				(2)that—

					(A)in a criminal

			 investigation or prosecution, based on information obtained from a person other

			 than a covered person—

						(i)there are

			 reasonable grounds to believe that a crime has occurred; and

						(ii)the

			 testimony or document sought is essential to the investigation, prosecution, or

			 defense; or

						(B)in a matter other

			 than a criminal investigation or prosecution, based on information obtained

			 from a person other than a covered person, the testimony or document sought is

			 essential to a dispositive issue of substantial importance to that

			 matter.

					(b)Limitations on

			 content of informationThe content of any testimony or document

			 that is compelled under subsection (a) shall, to the extent possible—

				(1)be

			 limited to the purpose of verifying published information or describing any

			 surrounding circumstances relevant to the accuracy of such published

			 information; and

				(2)be narrowly

			 tailored in subject matter and period of time covered.

				3.Commercial or

			 financial InformationThe

			 provisions of section 2 do not apply to a request by a Federal entity for any

			 testimony or document that consists of only commercial or financial information

			 unrelated to newsgathering or news and information dissemination by a covered

			 person.

		4.Compelled

			 Disclosure Prohibited

			Notwithstanding

			 any provision of section 2, in any proceeding or in connection with any issue

			 arising under Federal law, no Federal entity may compel a covered person to

			 disclose—

				(1)the identity of a

			 source of information—

					(A)from whom the

			 covered person obtained information; and

					(B)who the covered

			 person believes to be a confidential source; or

					(2)any information

			 that could reasonably be expected to lead to the discovery of the identity of

			 such a source.

				5.Compelled

			 Disclosure from Third Parties

			(a)Conditions for

			 compelled disclosureThe provisions of sections 2, 3, and 4 shall

			 apply to any testimony or document that a Federal entity seeks from a third

			 party if such testimony or document consists of any record, information, or

			 other communication that relates to a business transaction between such third

			 party and a covered person. Such record, information, or other communication

			 includes any telephone record or other record held by a telecommunications

			 service provider, Internet service provider, or operator of an interactive

			 computer service for a business purpose.

			(b)Notice and

			 opportunity provided to covered personsA court may compel the

			 testimony or disclosure of a document under this section only after the party

			 seeking such a document provides the covered person who is a party to the

			 business transaction described in subsection (a)—

				(1)notice of the

			 subpoena or other compulsory request for such testimony or disclosure from the

			 third party not later than the time at which such subpoena or request is issued

			 to the third party; and

				(2)an opportunity to

			 be heard before the court before the time at which the testimony or disclosure

			 is compelled.

				(c)Exception to

			 notice requirementNotice under subsection (b)(1) may be delayed

			 only if the court determines by clear and convincing evidence that such notice

			 would pose a substantial threat to the integrity of a criminal

			 investigation.

			6.Activities not

			 constituting a waiverThe

			 publication or dissemination of any testimony or document (or portion of such

			 testimony or document) sought under section 2 shall not waive the requirements

			 of such section. The publication or dissemination of any testimony or document

			 (or portion of such testimony or document), identity, or information described

			 in section 4 shall not waive the prohibition described in such section.

		7.DefinitionsIn this Act:

			(1)Covered

			 personThe term covered person means—

				(A)an entity that

			 disseminates information by print, broadcast, cable, satellite, mechanical,

			 photographic, electronic, or other means and that—

					(i)publishes a

			 newspaper, book, magazine, or other periodical;

					(ii)operates a radio

			 or television broadcast station (or network of such stations), cable system, or

			 satellite carrier, or a channel or programming service for any such station,

			 network, system, or carrier; or

					(iii)operates a news

			 agency or wire service;

					(B)a parent,

			 subsidiary, or affiliate of such an entity; or

				(C)an employee,

			 contractor, or other person who gathers, edits, photographs, records, prepares,

			 or disseminates news or information for such an entity.

				(2)DocumentThe

			 term document means writings, recordings, and photographs, as

			 those terms are defined by Federal Rule of Evidence 1001 (28 U.S.C.

			 App.).

			(3)Federal

			 entityThe term Federal

			 entity means an entity or employee of the judicial, legislative, or

			 executive branch of the Federal Government with the power to issue a subpoena

			 or provide other compulsory process.

			(4)Third

			 partyThe term third

			 party means a person other than a covered person.

			

